Citation Nr: 0927033	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee prior to October 17, 2005.  

2.  Entitlement to a rating in excess of 30 percent for 
arthritis of the left knee from December 1, 2006.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee prior to October 17, 2005.  

4.  Entitlement to a rating in excess of 30 percent for 
arthritis of the right knee from December 1, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972 
and from May 1975 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied 
disability ratings in excess of 10 percent for arthritis of 
each knees.  

Following receipt of notification of that decision, the 
Veteran perfected a timely appeal with respect to the denial 
of his increased rating claims.  During the current appeal, 
and specifically in October 2005, he underwent a total 
bilateral knee replacement.  

Pursuant to the applicable diagnostic code, the RO, by a 
December 2005 rating action, awarded temporary total ratings 
for 13 months for each of the service-connected arthritic 
knees, effective from October 17, 2005.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5055.  In addition, the RO awarded 
increased ratings of 30 percent for each of the 
service-connected arthritic knees, effective from December 1, 
2006.  




FINDINGS OF FACT

1.  Prior to October 17, 2005, arthritis of the left knee was 
manifested by limitation of extension no worse than 5 
degrees, restriction of flexion no worse than 40 degrees, 
pain on ranges of motion, crepitus, a slow gait, heat and 
mild edema, a small effusion, and the need for a knee brace 
and a cane but by no other pathology.  

2.  Since December 1, 2006, arthritis of the left knee has 
been manifested by possible small effusion, limitation of 
extension to no worse than 5 degrees, limitation of flexion 
to no worse than 40 degrees, pain on motion, a slightly 
antalgic and weak gait, 4+/5 left knee strength, trace 
ligamental laxity to both varus and valgus stress, and 
radiographic evidence of a subcutaneous metallic foreign body 
on the left.  However, painful joint lines to palpation, 
crepitus, and additional limitation of motion (upon 
repetitive testing) have not been shown.  

3.  Prior to October 17, 2005, arthritis of the right knee 
was manifested by limitation of extension no worse than 5 
degrees, limitation of flexion no worse than 40 degrees, pain 
on ranges of motion, crepitus, heat and moderate edema, a 
small effusion, and the need for a knee brace and a cane but 
by no other pathology.  

4.  Since December 1, 2006, arthritis of the right knee has 
been manifested by possible small effusion, limitation of 
extension to no worse than 5 degrees, limitation of flexion 
to no worse than 40 degrees, pain on motion, a slightly 
antalgic and weak gait, trace ligamental laxity to both varus 
and valgus stress, and radiographic evidence of a 
subcutaneous metallic foreign body on the left.  However, 
painful joint lines to palpation, crepitus, weakness, and 
additional limitation of motion (upon repetitive testing) 
have not been shown.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee prior to October 17, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5257, 5260-5262 
(2008).  

2.  Entitlement to a rating in excess of 30 percent for 
arthritis of the left knee from December 1, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.40, 4.45, 4.59, 4.71a, DCs 5055, 5257, 5260-5262 (2008).  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee prior to October 17, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5257, 5260-5262 
(2008).  

4.  Entitlement to a rating in excess of 30 percent for 
arthritis of the right knee from December 1, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.40, 4.45, 4.59, 4.71a, DCs 5055, 5257, 5260-5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initially, by a November 1992 rating action, the RO granted 
service connection for arthritis of each of the Veteran's 
knees and assigned a 10 percent evaluation for his left knee 
and a noncompensable evaluation for his right knee.  A 
February 1996 rating action awarded a 10 percent evaluation 
for the Veteran's right knee arthritis.  

During the current appeal, and specifically in October 2005, 
the Veteran underwent a total bilateral knee replacement.  
Pursuant to the applicable diagnostic code, the RO, by a 
December 2005 rating action, awarded temporary total ratings 
for 13 months for each knee, effective from October 17, 2005.  
In addition, the RO awarded increased ratings of 30 percent 
for each knee, effective from December 1, 2006.  These 
disabilities remains evaluated as 30 percent disabling.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
38 C.F.R. § 4.71a, DC 5003 (2008).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2008).  The VA General Counsel has determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of flexion and limitation of 
extension of the leg.  VAOPGCPREC 9-2004 (Sept. 2004).  

According to a relevant diagnostic code, the following 
ratings are warranted for varying degrees of limitation of 
flexion of the knee:  0 percent (for limitation of flexion of 
the leg to 60 degrees), 10 percent (for limitation of flexion 
of the leg to 45 degrees), 20 percent (for limitation of 
flexion of the leg to 30 degrees), and 30 percent (for 
limitation of flexion of the leg to 15 degrees).  38 C.F.R. 
§ 4.71a, DC 5260 (2008).  

In addition, the following ratings are warranted for varying 
degrees of limitation of extension of the knee:  0 percent 
(for limitation of extension of the leg to 5 degrees), 10 
percent (for limitation of extension of the leg to 
10 degrees), 20 percent (for limitation of extension of the 
leg to 15 degrees), 30 percent (for limitation of extension 
of the leg to 20 degrees), 40 percent (for limitation of 
extension of the leg to 30 degrees), and 50 percent (for 
limitation of extension to 45 degrees).  38 C.F.R. § 4.71a, 
DC 5261 (2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Further, the VA General Counsel has determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of motion and instability of that 
joint).  VAOPGCPREC 23-1997 (July 1997).  According to the 
appropriate diagnostic code, the following ratings are 
warranted for varying degrees of instability of the knee 
joint:  10 percent (for slight recurrent subluxation or 
lateral instability), 20 percent (for moderate recurrent 
subluxation or lateral instability), and 30 percent (for 
severe recurrent subluxation or lateral instability).  
38 C.F.R. § 4.71a, DC 5257 (2008).  

Prior to October 17, 2005

Left Knee.  Examination of the Veteran's left knee prior to 
October 17, 2005, demonstrated limitation of extension no 
worse than 5 degrees, restriction of flexion no worse than 
40 degrees, pain on ranges of motion, crepitus, a slow gait, 
as well as heat and mild edema.  X-rays taken of his left 
knee showed marked degenerative joint disease and a small 
effusion.  He reported doing fairly well with knee braces, 
which he was able to use for approximately one-and-a-half 
hours, and also noted that he used a cane most of the time.  

The findings of limitation of extension no worse than 
5 degrees and limitation of flexion no worse than 40 degrees 
do not support a rating higher than the 10 percent rating 
currently assigned to arthritis of the Veteran's left knee 
prior to October 17, 2005, based upon impairment resulting 
from either limitation of extension or limitation of flexion 
of the left knee.  38 C.F.R. § 4.71a, DC 5261 (requiring 
limitation of extension to 15 degrees for a 20 percent 
evaluation), DC 5260 (requiring limitation of flexion to 
30 degrees for a 20 percent rating).  

Indeed, while the objective evaluation finding of limitation 
of flexion to no worse than 40 degrees supports the currently 
assigned 10 percent rating for this disability prior to 
October 17, 2005, the examination finding of limitation of 
extension to no worse than 5 degrees during that time period 
does not warrant a separate compensable rating based on such 
pathology.  

In this regard, the Board has considered the Veteran's 
complaints of left knee pain radiating down his left anterior 
tibia, instability, and swelling as well as his descriptions 
of flare-ups involving increased pain, swelling, and 
limitation of motion occurring two times per month and 
lasting one or two days.  Indeed, examination of this joint 
prior to October 17, 2005, showed pain on ranges of motion, 
crepitus, a slow gait, heat and mild edema, a small effusion, 
as well as the need for a knee brace and a cane for 
ambulation.  During that time, he also received an injection 
in his left knee joint for pain.  

Significantly, however, examination of the Veteran's left 
knee prior to October 17, 2005, were otherwise negative.  In 
fact, during that time period, he sought only medical care 
for his left knee symptomatology on only rare occasions.  
Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the arthritis of the 
left knee prior to October 17, 2005, adequately portrays the 
functional impairment, pain, and weakness that he experienced 
as a consequence of use of this joint during that time.  

Further, the Board has considered the Veteran's complaints of 
left knee instability and acknowledges that examination of 
this joint prior to October 17, 2005, showed a positive 
McMurray's test.  Importantly, however, further examination 
reflected a negative Lachman's test and no medial or lateral 
collateral instability.  Based on this evidentiary posture, 
the Board concludes that slight instability of the Veteran's 
left knee was not shown prior to October 17, 2005.  Without 
evidence of slight recurrent subluxation or lateral 
instability of the left knee, a separate compensable 
evaluation based upon impairment resulting from instability 
of this joint is not warranted during that time period.  

Moreover, X-rays taken of the Veteran's left knee prior to 
October 17, 2005, reflected the presence of moderate 
osteophytes about the lateral tibial plateau.  Computed 
tomography (CT) completed during that time showed 
pedunculated intracapsular bony growths at the intercondylar 
eminence of the tibia.  Significantly, however, malunion of 
the tibia and fibula was not shown.  Thus, an increased 
rating greater than the currently-assigned 10 percent 
evaluation prior to October 17, 2005, is not warranted.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for the arthritis of the Veteran's left knee prior to 
October 17, 2005, is not warranted for any portion of that 
appeal period.  In reaching this conclusion, the Board has 
applied the benefit-of-the-doubt doctrine where appropriate 
but finds that the preponderance of the evidence is against 
the increased rating claim.  

Right Knee.  Examination of the Veteran's right knee prior to 
October 17, 2005, demonstrated limitation of extension no 
worse than 5 degrees, limitation of flexion no worse than 
40 degrees, pain on ranges of motion, crepitus, heat and 
moderate edema, and the need for a knee brace and a cane.  
X-rays taken of his right knee showed marked degenerative 
joint disease and a small effusion.  

The findings of limitation of extension no worse than 
5 degrees and limitation of flexion no worse than 40 degrees 
do not support a rating higher than the 10 percent rating 
currently assigned to arthritis of the Veteran's right knee 
prior to October 17, 2005, based upon impairment resulting 
from either limitation of extension or limitation of flexion 
of the left knee.  38 C.F.R. § 4.71a, DC 5261 (requiring 
limitation of extension to 15 degrees for a 20 percent 
evaluation), DC 5260 (requiring limitation of flexion to 
30 degrees for a 20 percent rating).  

Indeed, while the objective evaluation finding of limitation 
of flexion to no worse than 40 degrees supports the currently 
assigned 10 percent rating for this disability prior to 
October 17, 2005, the examination finding of limitation of 
extension to no worse than 5 degrees during that time period 
does not warrant a separate compensable rating based on such 
pathology.  

In this regard, the Board has considered the Veteran's 
complaints of right knee pain radiating down his right 
anterior tibia, instability, and swelling and his 
descriptions of flare-ups involving increased pain, swelling, 
and limitation of motion occurring two times per month and 
lasting one or two days.  Indeed, examination of this joint 
prior to October 17, 2005, showed pain on ranges of motion, 
crepitus, a slow gait, heat and moderate edema, a small 
effusion, as well as the need for a knee brace and a cane for 
ambulation.  During that time, he also received an injection 
in his right knee joint for pain.  

Significantly, however, examination of the Veteran's right 
knee prior to October 17, 2005, were otherwise negative.  In 
fact, during that time period, he sought only medical care 
for his right knee symptomatology on only rare occasions.  
Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the arthritis of the 
right knee prior to October 17, 2005, adequately portrays the 
functional impairment, pain, and weakness that he experienced 
as a consequence of use of this joint during that time.  

The Board has also considered the Veteran's complaints of 
right knee instability and acknowledges that examination of 
this joint showed a positive McMurray's test.  Importantly, 
however, further examination reflected a negative Lachman's 
test and no medial or lateral collateral instability.  Based 
on this evidentiary posture, the Board concludes that slight 
instability of the Veteran's right knee was not shown prior 
to October 17, 2005.  Without evidence of slight recurrent 
subluxation or lateral instability of the right knee, a 
separate compensable evaluation based upon impairment 
resulting from instability of this joint is not warranted 
during that time period.  

Moreover, a CT scan completed on the right knee prior to 
October 17, 2005, showed pedunculated intracapsular bony 
growths at the intercondylar eminence of the tibia.  
Significantly, however, malunion of the tibia and fibula was 
not shown.  Thus, an increased rating greater than the 
currently-assigned 10 percent evaluation prior to October 17, 
2005, is not warranted.  

Thus, based on the relevant evidence of record, as discussed 
herein, the Board concludes that an increased rating for the 
arthritis of the Veteran's right knee prior to October 17, 
2005, is not warranted for any portion of that appeal period.  
The Board has applied the benefit-of-the-doubt doctrine where 
appropriate but finds that the preponderance of the evidence 
is against the increased rating claim.  

From December 1, 2006

For one year following the implantation of a prosthesis 
(prosthetic replacement of the knee joint, a total schedular 
rating will be assigned.  Thereafter, chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity warrant the grant of a 60 percent rating.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated, by analogy, to DC 5256, 5261, 
or 5262.  The minimum rating for residuals is 30 percent.  
38 C.F.R. § 4.71a, DC 5055 (2008).  

As previously noted herein, in October 2005, the Veteran 
underwent bilateral total knee replacements.  Surgical 
reports indicate that he tolerated the procedures well 
without complications.  

Pursuant to DC 5055, the RO, by a December 2005 rating 
action, awarded temporary total ratings for 13 months for 
both knees, effective from October 17, 2005.  38 C.F.R. 
§ 4.71a, DC 5055.  In addition, the RO awarded increased 
ratings of 30 percent for each knee, effective from 
December 1, 2006.  Since December 1, 2006 (the effective date 
of the award of the 30 percent evaluation for this 
disability), the Veteran has continued to complain of pain, 
weakness, and instability in his knees.  He states that he 
uses a cane for ambulation for prolonged distances or time.  

With regard to his left knee in particular, he reports having 
intermittent locking, buckling, "catching" sensations, and 
flare-ups of pain in this joint.  Further, he has some 
difficulty bathing (e.g., standing in a shower and being 
unable to stand from a seated position if he decides to 
bathe) and walking up stairs.  He undergoes physical therapy 
(without injections) for his left knee.  

Recent examinations completed on the Veteran's knees have 
shown asymptomatic scars, pain with palpation of the left 
knee, a firm mass just proximal to the left patella, possible 
small effusions bilaterally, limitation of extension to no 
worse than 5 degrees bilaterally, limitation of flexion to no 
worse than 40 degrees bilaterally, pain on motion, a slightly 
antalgic and weak gait, 4+/5 left knee strength, and trace 
ligamental laxity to both varus and valgus stress 
bilaterally.  

X-rays showed the possibility of a subcutaneous metallic 
foreign body on the left.  In addition, the January 2007 VA 
examiner acknowledged, based on the Veteran's reports, that 
his functionality (with regard to limitations of kneeling and 
squatting and loss of range of motion) "perhaps are slightly 
worse than his preoperative state."  

However, the January 2007 VA examiner also concluded that the 
Veteran's knee pain had significantly improved since his 
total knee replacements.  In fact, the Veteran denied having 
any limitation of his activities of daily living such as 
eating, grooming, toileting, dressing, and driving as a 
result of his bilateral knee disabilities and denied any 
swelling, locking, buckling, joint dislocation, subluxation, 
or flare-ups of pain in his right knee in particular.  

Indeed, recent examinations of the Veteran's knees have shown 
normal strength on the right, negative anterior and posterior 
drawer signs and negative McMurray's signs, clear popliteal 
space, non-painful joint lines to palpation, and no crepitus 
in, or additional limitation of motion (upon repetitive 
testing) of, either knee.  X-rays taken of the knees showed 
satisfactory alignment of the prosthesis components without 
evidence of loosening or infection.  

Clearly, such evidence does not show limitation of extension 
of either knee to 30 degrees.  Thus, the next higher rating 
of 40 percent based upon impairment resulting from limitation 
of extension of either joint is not warranted.  38 C.F.R. 
§ 4.71a, DC 5261 (2008).  

Further, nonunion of either the Veteran's left tibia and 
fibula or his right tibia and fibula has not been shown.  
Thus, the next higher rating of 40 percent based upon 
impairment resulting from such disability is not warranted 
for either knee.  38 C.F.R. § 4.71a, DC 5261 (2008).  

Also, the Board acknowledges the Veteran's complaints of 
continued knee pain.  Recent examinations have demonstrated 
pain on motion of both knees, pain with palpation of the left 
knee, a slightly antalgic, and a weak gait.  Significantly, 
however, recent examinations of the Veteran's knees showed no 
additional limitation of motion upon repetitive testing of 
both joints, normal right knee strength, and 4+/5 left knee 
strength.  Indeed, he denies having any limitation of his 
activities of daily living such as eating, grooming, 
toileting, dressing, and driving as a result of his bilateral 
knee disabilities.  

Based on this evidentiary posture, the Board finds that the 
currently-assigned 30 percent ratings for the arthritis of 
each of the Veteran's knees from December 1, 2006, adequately 
portrays the functional impairment, pain, and weakness that 
he experienced as a consequence of use of these joints during 
this time.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
evidence also does not warrant the maximum rating for severe 
chronic residuals of bilateral knee replacements.  See 
38 C.F.R. § 4.71a, DC 5055 (2008) (evidence of chronic 
residuals consisting of severe painful motion or weakness of 
the affected extremity warrants a 60 percent rating).  



Additional Considerations

In reaching these conclusions, the Board has also considered 
the Veteran's assertions that his bilateral knee disability 
has worsened.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because such actions require only personal knowledge and his 
symptomatology comes to him through his senses.  Layno, 6 
Vet. App. at 470.  He is not, however, competent to identify 
a specific level of disability (e.g., as with his 
service-connected bilateral knee disorder)-according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 
F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's bilateral knee disability-has been provided by 
the medical personnel who have examined and/or treated him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which his bilateral knee 
disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective complaints of increased 
bilateral knee symptomatology.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of 
the evidence of record, the Board finds that the 
preponderance of the evidence is against the increased rating 
claims on appeal.  There is no doubt to be otherwise 
resolved.  As such, the appeals are denied.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

In this regard, the Board acknowledges the Veteran's report 
that he occasionally missed work (at a Social Security 
office) due to his knee pain.  In addition, he maintained 
that he had difficulty getting files or looking at files from 
the bottom drawer of filing cabinet.  As such, he asserted 
that he occasionally sat on the floor to read files and then 
had trouble standing.  In short, he contended that he was 
unable to stoop down or kneel at work.  

In this regard, the Board acknowledges that the January 2007 
VA examiner acknowledged-based on the Veteran's reports-
that his functionality (with regard to limitations of 
kneeling and squatting and loss of range of motion) "perhaps 
are slightly worse than his preoperative state."  

Significantly, a complete and thorough review of the claims 
folder fails to show that, at any time during the current 
appeal, did the Veteran's left knee disability result in 
marked interference with his present employment or require 
hospitalization.  Indeed, the January 2007 VA examiner also 
concluded that the Veteran's knee pain had significantly 
improved since his total knee replacements.  Also, prior to 
October 17, 2005, and subsequently after December 1, 2006, 
the Veteran has only sought outpatient treatment for his 
bilateral knee disability on a rare basis.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's bilateral knee disorder 
result in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  For these reasons, the 
Board concludes that referral under the provisions set forth 
at 38 C.F.R. § 3.321(b)(1) is not warranted for these 
disabilities for any portion of the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (as amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the initial notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in October 2004, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the increased 
rating claims on appeal and of his and VA's respective duties 
for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in September 
2008.  In any event, any questions as to the appropriate 
effective date to be assigned are moot as the increased 
rating issues on appeal have been denied.  

Further, the September 2008 correspondence to the Veteran met 
the requirements of Vazquez-Flores.  Specifically, the letter 
notified him that, to substantiate his claim, the medical or 
lay evidence must show an increase in severity of his knee 
disability and an effect of such worsening on his daily 
living.  The latter was evident in the Veteran's recent 
testimony as well as at his VA examinations, in which he 
discussed the effect of the worsening of his bilateral knee 
disability on his daily activities.  

Also, the September 2008 letter provided the Veteran with the 
correct diagnostic criteria used to evaluate his bilateral 
knee disability.  His increased rating claims were 
subsequently re-adjudicated, and a supplemental statement of 
the case was issued in January 2009.  

To the extent that the September 2008 correspondence did not 
include all applicable diagnostic criteria (to include the 
requirements for compensable ratings for residuals of a total 
knee replacement, pursuant to 38 C.F.R. § 4.71a, DC 5055), 
the Board notes that the November 2004 rating decision, March 
2005 statement of the case, and a January 2009 supplemental 
statement of the case furnished to the Veteran during the 
current appeal informed him of the specific rating criteria 
used in the evaluation of his service-connected bilateral 
knee disabilities.  From this evidentiary posture (e.g., to 
include these various documents), he can be expected to 
understand the information and evidence necessary to support 
his increased rating claims.  

In any event, the Veteran has demonstrated actual knowledge 
of what is needed to support his claim.  Specifically, at the 
April 2009 hearing, as well as at the multiple VA 
examinations conducted during the current appeal, he 
described the totality of his bilateral knee symptomatology.  

Such statements clearly demonstrate the Veteran's actual 
knowledge in understanding the information necessary to 
support his claims for increased ratings for his 
service-connected bilateral knee disabilities.  Consequently, 
based on this evidentiary posture, the Board concludes that 
any notice deficiencies do not affect the essential fairness 
of the adjudication and that any presumption of prejudice is 
rebutted.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained pertinent VA and private medical 
records.  Further, the Veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned VLJ in April 2009.  

In addition, the Veteran was accorded several relevant VA 
examinations during the current appeal.  The Board further 
finds that these examinations are adequate for evaluation 
purposes.  Specifically, the VA examiners interviewed the 
Veteran and conducted physical examinations.  There is no 
indication that the VA examiners were not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  

Consequently, the Board finds that all available records and 
medical evidence have been obtained in order to make an 
adequate determination as to the increased rating claims on 
appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of these issues that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


ORDER

A rating in excess of 10 percent prior to October 17, 2005, 
for arthritis of the left knee is denied.  

A rating in excess of 30 percent from December 1, 2006, for 
arthritis of the left knee is denied.  

A rating in excess of 10 percent prior to October 17, 2005, 
for arthritis of the right knee is denied.  

A rating in excess of 30 percent from December 1, 2006, for 
arthritis of the right knee is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


